                   UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF TENNESSEE



MELISSA HARRIS, individually and )        Case No.:
on behalf of all others similarly )
situated,                         )       CLASS ACTION
                                  )
Plaintiff,                        )       CLASS ACTION COMPLAINT
                                  )       FOR DAMAGES
      vs.                         )
                                  )       DEMAND FOR JURY TRIAL
YANCEY & COOPER,                  )
                                  )
Defendant                         )
                                  )
                                  )
                                  )
                                  )
                                  )

                              INTRODUCTION
      1.    Plaintiff MELISSA HARRIS (“Plaintiff”) brings the instant class
action claims against Defendant YANCEY & COOPER(“Defendant”) seeking
redress for herself and the putative class under the Federal Fair Debt Collection
Practices Act (“FDCPA”), which was enacted to “eliminate abusive debt
collection practices by debt collectors.” 15 U.S.C. 1692(e). Defendant conducts
its debt collection business in flagrant violation of the FDCPA by systematically
and uniformly overshadowing consumers’ rights to dispute their debt, rights
guaranteed by 15 U.S.C. § 1692g(b).




                                   1
    Case 3:20-cv-01104CLASS ACTION
                       Document 1 FiledCOMPLAINT
                                        12/23/20 Page 1 of 13 PageID #: 1
                                 JURISDICTION
      2.     This Court has federal question jurisdiction pursuant to 15 U.S.C. §
1692k(d) and 28 U.S.C. § 1331, since the claims alleged against the Defendant
arose under the FDCPA.
      3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2),
in that a substantial portion of the acts giving rise to this action occurred in this
District as Plaintiff resides here and Defendant conducts business here.
                                    PARTIES
      4.     Plaintiff is an adult individual residing in Murfreesboro, Tennessee,
and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3). The
purported debt allegedly owed by Plaintiff is a “debt” and, in that the alleged debt
that Defendant sought to collect was originally incurred, if at all, for personal,
family or household purposes and is therefore a consumer debt within the
meaning of 15 U.S.C. § 1692a(5).
      5.     Defendant is a law firm with its principal place of business located in
Knoxville, Tennessee. The principal purpose of Defendant is the collection of
debts in this state, and Defendant regularly attempts to collect consumer debts
alleged to be due to another using the mail and telephone. Defendant is a ‘‘debt
collector’’ as defined by the FDCPA, 15 U.S.C. § 1692a(6).
                           STATEMENT OF FACTS
A.    The Account
      6.     At some point prior to October 2020, Plaintiff allegedly took out a
retail consumer credit line from Lendmark Financial Services, LLC. Plaintiff
used the account to make routine household and consumer purchases for her
home and family. As such, Plaintiff incurred a “debt” arising out of a transaction
in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purpose, and,
therefore meets the definition of a “debt” under 15 U.S.C. § 1692a(5).


                                    2
     Case 3:20-cv-01104CLASS ACTION
                        Document 1 FiledCOMPLAINT
                                         12/23/20 Page 2 of 13 PageID #: 2
           7.      The account subsequently went into arrears.
           8.      Thereafter, Defendant obtained The Account from Lendmark and on
or about October 6, 2020, sent Plaintiff a written collection correspondence in an
attempt to collect on The Account.
B.        The Unlawful Collection Letter
           9.      On or about October 6, 2020, Defendant sent Plaintiff an initial
collection letter. A redacted copy of the Letter is annexed hereto and made a part
of this Complaint as Exhibit A.
           10.       In pertinent part, a particular statement contained within the last full
paragraph of the Letter set forth:


     To avoid the imposition of legal process, which will increase the costs to you,
    please remit the full amount to my office no later than thirty (30) days from
                                  your receipt of this letter.1


C.         The Letter Misleads Plaintiff and Similar Consumers and is Deceptive
           11.     Under the FDCPA, validation notice               must    be   effectively
communicated, and may not be overshadowed, confounded, or eviscerated by
other language or words as seen from the perspective of the least sophisticated
consumer.
           12.     In stating that Plaintiff must make a payment within thirty (30) days
from receipt of the letter (the same exact amount of time a consumer is allotted to
dispute or request validation of the debt under the FDCPA), Defendant falsely
and deceptively advises a consumer that he or she must make the choice between
making payment to avoid litigation, or exercising his or her §1692(g) rights to
seek validation of the alleged debt. This overshadows and contradicts the 30-day
dispute notice as no such requirement is mandated upon consumers per §1692(g).

1
    Emphasis added by Plaintiff


                                        3
         Case 3:20-cv-01104CLASS ACTION
                            Document 1 FiledCOMPLAINT
                                             12/23/20 Page 3 of 13 PageID #: 3
        13.   Defendant’s correspondence overshadows a consumer’s right to
dispute or seek validation by unlawfully demanding payment on or before the
thirty (30) days after receipt provided by the FDCPA to trigger rights under
§1692(g).
        14.   In fact, Defendant seeks to unlawfully create an incentive for a
consumer to bypass the right to dispute the debt by making payment and avoiding
“legal process” that Defendant will initiate against the consumer. Defendant’s
letter suggests to the least sophisticated consumer that disputing the debt within
the thirty (30) day timeframe does not provide a consumer with the same benefit
or incentive of simply making payment.
        15.   Such language lead Plaintiff and would lead the least sophisticated
consumer to believe that the most prudent choice is to make the payment on or
before the thirty (30) day period, whether or not said consumer disputed the debt
or wished to receive validation. After all, to forego the payment deadline and
instead dispute the debt would guarantee that Plaintiff’s account would remain in
collections and be subject to litigation over the alleged debt, when Plaintiff could
simply make a payment and ensure that Defendant was to cease its collection
efforts – which is all any consumer wishes when interfacing with a collection law
firm.
        16.   Further, what Defendant fails to advise Plaintiff and other consumers
in this correspondence is that once a payment is made and Defendant returns the
account to the creditor client, Defendant does not have an obligation to respond to
a consumer’s dispute and/or request for validation as Defendant is no longer
collecting on the alleged debt – thus, the prohibitive bar on collecting the debt
when failing to respond to a consumer’s request for validation is of no
consequence to Defendant as Defendant will no longer be collecting the debt.
This is a fact that Defendant is unquestionably aware of when drafting and
sending out these form correspondences.


                                   4
    Case 3:20-cv-01104CLASS ACTION
                       Document 1 FiledCOMPLAINT
                                        12/23/20 Page 4 of 13 PageID #: 4
      17.       The Letter is an example of form letters, substantially similar to
likely hundreds of letters sent to consumers across the state.
                       CLASS ACTION ALLEGATIONS
      The Class
      18.      Plaintiff brings this case as a class action pursuant to Rules 23 of
the Federal Rules of Civil Procedure on behalf of himself and all others similarly
situated.
      19.     Plaintiffs seek to represent a class defined as:
              All consumers in the State of Tennessee who were
              sent a letter that is identical to or is substantially
              the same form as the Letter by or on behalf of
              Defendant, which seeks to collect an alleged
              consumer debt, within one year prior to the filing of
              this action and which was not returned as
              undeliverable.

D.     Numerosity
      20.        The Letters are mass-mailed form letters that Defendant likely
sends out to hundreds of consumers in Tennessee. Therefore, the members of the
class are believed to be so numerous that joinder of all members is impractical.
      21.      Upon information and belief, Defendant sent or caused to be sent
hundreds of similar deceptive Letters to consumers.
      22.     The exact numbers and identities of class members are unknown at
this time and can only be ascertained through discovery. Identification of the
class members is a matter capable of ministerial determination from Defendant’s
records.
      23.      Plaintiff reasonably believes that there are hundreds of consumers
who are members of the class.




                                    5
     Case 3:20-cv-01104CLASS ACTION
                        Document 1 FiledCOMPLAINT
                                         12/23/20 Page 5 of 13 PageID #: 5
E.    Common Questions of Law and Fact
      24.          There are common questions of law and fact raised in this
Complaint which predominate over any questions affecting only individual class
members.
      25.          The questions of law and fact common to the Class concern
whether Defendant’s practice of transmitting communications to consumers in the
form of the Letter constitutes conduct which violates the FDCPA.
      26.          The following questions of law and fact common to the Class
members are ripe for determination and are raised herein:
             a.        Did Defendant violate the FDCPA by engaging in conduct
             that overshadowed or was inconsistent with the disclosure of the
             consumer’s right to dispute the debt or request the name and address
             of the original creditor (i.e., validation of debt)?
F.    Typicality
      27.         Plaintiff’s claims are typical of the claims of the class members
since each of the claims arises from receipt of a letter substantially similar to the
Letter sent to him by Defendant.
G.    Protecting the Interests of the Class Members
      28.         Plaintiff will fairly and adequately represent the class members’
interests, all of whom are victims of Defendant’s unlawful and wrongful conduct.
      29.         All of the class members’ claims arise from the very course of
conduct and specific activities complained of herein and require application of
the same legal principles.
      30.      Plaintiff has retained counsel experienced in bringing class actions
and debt collection abuse claims and who stands ready, willing and able to
represent the class.


                                    6
     Case 3:20-cv-01104CLASS ACTION
                        Document 1 FiledCOMPLAINT
                                         12/23/20 Page 6 of 13 PageID #: 6
H.      Proceeding Via Class Action is Superior and Advisable
        31.    A class action is superior to other available methods for the
fair    and   efficient adjudication of the controversy. Congress specifically
provided, at 15 U.S.C. 1692k, for the commencement of class actions as a
principal means of enforcing the FDCPA.
        32.     Absent a class action, most members of the class would find the
cost of litigating their claims to be prohibitive and, therefore, would have no
effective remedy at law.
        33.      The members of the class are generally unsophisticated
individuals, whose rights will not be vindicated in the absence of a class action.
        34.      The class treatment of common questions of law and fact is also
superior to multiple individual actions or piecemeal litigation in that it
conserves the resources of the court and the litigants and promotes
consistency and efficiency of adjudication.
        35.      Prosecution of separate actions could result in inconsistent or
varying adjudications with respect to individual class members that would
establish incompatible standards of conduct for Defendant and other debt
collectors. Conversely, adjudications with respect to individual class members
would be dispositive of the interest of all other class members.
        36.    The amount of money at issue is such that proceeding by way of a
class action is the only economical and sensible manner in which to vindicate the
injuries sustained by Plaintiff and the other members of the Class.
I.      Plaintiff and the Putative Class Have Article III Standing
        37.    As a result of Defendant’s alleged violations of law by sending
these form letters to Plaintiff and other similarly situated Tennessee consumers
without the requisite disclosures as mandated by the FDCPA, Defendant caused
Plaintiff and the putative class members harm and/or injury such that Article III


                                      7
       Case 3:20-cv-01104CLASS ACTION
                          Document 1 FiledCOMPLAINT
                                           12/23/20 Page 7 of 13 PageID #: 7
standing is satisfied in at least the following, if not more, ways:
             a. Invading Plaintiff’s and the putative class’ right to specific
             information mandated by the FDCPA to be provided by Defendant
             in each initial collection communication, including Plaintiff’s and
             the putative class’ right to dispute the alleged debt and/or request
             validation regardless of Defendant’s demand for payment within the
             same time frame;
             b. Engaging in the unfair business practice of intentionally, falsely
             and deceptively depriving or interfering with Plaintiff’s and the
             putative class’ right to specific information mandated by the FDCPA
             to be provided by Defendant in each initial collection
             communication, including Plaintiff’s and the putative class’ right to
             dispute the alleged debt and/or request validation regardless of
             Defendant’s demand for payment within the same time frame;
             c. Impermissibly causing Plaintiff and the putative class confusion
             and/or lack of knowledge and information such as to be provided by
             Defendant in each initial collection communication, including
             Plaintiff’s and the putative class’ right to dispute the alleged debt
             and/or request validation regardless of Defendant’s demand for
             payment within the same time frame;
             d. Causing Plaintiff and the putative class to expend needless time in
             receiving, researching and attempting to clarify and/or clearly
             explain information be provided by Defendant in each initial
             collection communication, including Plaintiff’s and the putative
             class’ right to dispute the alleged debt and/or request validation
             regardless of Defendant’s demand for payment within the same time
             frame.




                                    8
     Case 3:20-cv-01104CLASS ACTION
                        Document 1 FiledCOMPLAINT
                                         12/23/20 Page 8 of 13 PageID #: 8
                                   COUNT I
        VIOLATIONS OF FDCPA SECTION 15 U.S.C. § 1692G(B)
      38.     Each and every allegation contained in paragraphs 1 through 37 of
this Complaint is repeated, realleged and incorporated herein by reference.
      39.   FDCPA, 15 U.S.C. § 1692g, provides in relevant part:
             (a) Notice of debt; contents
            Within five days after the initial communication with
            a consumer in connection with the collection of any
            debt, a debt collector shall, unless the following
            information is contained in the initial communication
            or the consumer has paid the debt, send the
            consumer a written notice containing—

            (b) Disputed Debts

            If the consumer notifies the debt collector in writing
            within the thirty day period described in subsection
            (a) of this section, that the debt, or any portion
            thereof, is disputed, or that the consumer requests the
            name and address of the original creditor, the debt
            collector shall cease collection of the debt, or any
            disputed portion thereof, until the debt collector
            obtains verification of the debt or a copy of a
            judgment, or the name and address of the original
            creditor, and a copy of such verification and
            judgment, or name and address of the original
            creditor, is mailed to the consumer by the debt
            collector. Collection activities and communications
            that do not otherwise violate this subchapter may
            continue through the 30-day period referred to in
            subsection (a) unless the consumer has notified the
            debt collector that the debt, or any portion of the
            debt, is disputed, or that the consumer requests the
            name and address of the original creditor. Any

                                   9
    Case 3:20-cv-01104CLASS ACTION
                       Document 1 FiledCOMPLAINT
                                        12/23/20 Page 9 of 13 PageID #: 9
            collection activities and communication during the
            30-day period may not overshadow or be
            inconsistent with the disclosure of the consumer’s
            right to dispute the debt or request the name and
            address of the original creditor.

      40.   The Letter overshadows the disclosure of the consumer’s rights to
dispute the date and therefore violates 15 U.S.C. § 1692g(b).
      41.   By virtue of the foregoing, Plaintiff and the putative class are
entitled to recover damages as prayed for herein.
                                   COUNT I
       VIOLATIONS OF RFDCPA SECTION 15 U.S.C. § 1692G(B)
      42.     Each and every allegation contained in paragraphs 1 through 41 of
this Complaint is repeated, realleged and incorporated herein by reference.
      43.   FDCPA, 15 U.S.C. § 1692e, provides in relevant part: “A debt
collector may not use any false, deceptive, or misleading representation or means
in connection with the collection of any debt.” Further, FDCPA, 15 U.S.C. §
1692e(10), provides that it is unlawful to engage in “[T]he use of any false
representation or deceptive means to collect or attempt to collect any debt or to
obtain information concerning a consumer.”
      44.   FDCPA, 15 U.S.C. § 1692g, provides in relevant part:
             (a) Notice of debt; contents
            Within five days after the initial communication with
            a consumer in connection with the collection of any
            debt, a debt collector shall, unless the following
            information is contained in the initial communication
            or the consumer has paid the debt, send the
            consumer a written notice containing—

            (b) Disputed Debts


                                    10
   Case 3:20-cv-01104 CLASS  ACTION
                       Document 1 Filed COMPLAINT
                                        12/23/20 Page 10 of 13 PageID #: 10
            If the consumer notifies the debt collector in writing
            within the thirty day period described in subsection
            (a) of this section, that the debt, or any portion
            thereof, is disputed, or that the consumer requests the
            name and address of the original creditor, the debt
            collector shall cease collection of the debt, or any
            disputed portion thereof, until the debt collector
            obtains verification of the debt or a copy of a
            judgment, or the name and address of the original
            creditor, and a copy of such verification and
            judgment, or name and address of the original
            creditor, is mailed to the consumer by the debt
            collector. Collection activities and communications
            that do not otherwise violate this subchapter may
            continue through the 30-day period referred to in
            subsection (a) unless the consumer has notifed the
            debt collector that the debt, or any portion of the
            debt, is disputed, or that the consumer requests the
            name and address of the original creditor. Any
            collection activities and communication during the
            30-day period may not overshadow or be
            inconsistent with the disclosure of the consumer’s
            right to dispute the debt or request the name and
            address of the original creditor.

      45.   The Letter falsely and deceptively creates an unlawful conflict
between a consumer’s decision to make a payment towards the debt, to avoid
threatened litigation, and exercising his or her rights to dispute or request
validation of the debt. The Letter similarly does not advise a consumer that
should payment be made prior to the 30-day time limit to dispute the debt, that
Defendant no longer has any obligation to respond to a dispute or request for
validation subsequent payment. The letter therefore violates 15 U.S.C. § 169e
and 1692e(10).
      46.   The Letter overshadows the disclosure of the consumer’s rights to
dispute the date and therefore violates 15 U.S.C. § 1692g(b).

                                    11
   Case 3:20-cv-01104 CLASS  ACTION
                       Document 1 Filed COMPLAINT
                                        12/23/20 Page 11 of 13 PageID #: 11
      47.      By virtue of the foregoing, Plaintiff and the putative class are
entitled to recover damages as prayed for herein.
.
                              PRAYER FOR RELIEF
      Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and The
Class members the following relief against Defendant:
            a. That this action be certified as a class action on behalf of The Class,
               Plaintiff be appointed as the representative of The Class, and that
               Plaintiff’s Counsel be appointed as Class Counsel;
            b. For statutory damages up to $1,000.00 per named class member, and
               $500,000.00 or 1% of Defendant’s net worth for the consumer class
               members, whichever is the lesser, pursuant to 15 U.S.C. § 1692k;
            c. For reasonable attorneys’ fees and costs of suit pursuant to 15 U.S.C.
               § 1692k;
            d. For such further relief as this Court deems necessary, just, and
               proper.


                            DEMAND FOR JURY TRIAL
      Please take notice that Plaintiff demands a trial by jury in this action.




                                     12
    Case 3:20-cv-01104 CLASS  ACTION
                        Document 1 Filed COMPLAINT
                                         12/23/20 Page 12 of 13 PageID #: 12
                                       RESPECTFULLY SUBMITTED,
                                       SHIELD LAW GROUP


                                       By: /s/William M. Kaludis
                                              BPR #017433
                                              5115 Maryland Way Suite 911
                                              Brentwood, TN 37027
                                              Phone: (615) 742-8020
                                              Fax: (615) 920-5988
                                              bill@shieldlawgroup.com
                                              Attorney for Plaintiff




                                 13
Case 3:20-cv-01104 CLASS  ACTION
                    Document 1 Filed COMPLAINT
                                     12/23/20 Page 13 of 13 PageID #: 13
